*28On Petition foe Reheaeing.
Lairy, C. J.
On petition for rehearing appellees assert that this court erred in its original opinion in holding that the name “Trout,” as appearing in the notice of appeal given by publication, is idem sonans with the name “Tout,” which was the real name of three of the appellees. It is claimed that the mistake in the spelling of the names of the appellees is of such a nature as to render the notice by publication of no effect; and that as no notice of the appeal was given as to the appellees whose names were thus mispelled, this. court has no jurisdiction of the appeal; and that the appeal should have been dismissed for that reason.
7. The court was not without authority for holding that the names “Trout” and “Tout” are idem sonans. In Stewart v. State (1836), 4 Blackf. 171, the names “Beckwith” and “Beckworth” were held to be idem so-nans, and a like holding was made as to the names “Conn” and “Corn.” Moore v. Anderson (1856), 8 Ind. 18. In both of the cases cited the sound of the letter “r” was- disregarded, it being held that the presence of the sound in one of the names and not in the other did not prevent them from being considered idem sonans. It has never been announced as the rule in this state that the phonetic spelling of two names must be exactly identical to constitute them idem sonans. The language used in the opinion in the case of Schofield v. Jennings (1879), 68 Ind. 232, is not necessary to the decision of the question which was before the court. In that case the court had under consideration the effect of a mistake in the middle letter of a name, the similarity in the sound of names not being involved. An appeal should not be dismissed for such a trivial mistake, especially where the rights of appellees cannot be prejudiced by retaining jurisdiction.
*29The judgment of the trial court is erroneous and appellees have no right to retain any advantage given by it. The record, while imperfect in some particulars, is sufficient to disclose the error. The petition is overruled.
Note. — Reported in 113 N. E. 241, 114 N. E. 691. Application of doctrine of idem sonans, 100 Am. St. 330; 29 Cyc 272.